Citation Nr: 9902059	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-32 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from August 1963 through 
August 1966.

This matter came to the Board of Veterans Appeals (Board) on 
appeal from a February 1997 letter decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In May 1983, the Board confirmed and continued a decision of 
the RO which had denied entitlement to service connection for 
arthritis of the left leg.

In April 1996, the veteran requested entitlement to service 
connection for rheumatoid arthritis.  

In its February 1997 letter, the RO noted that the veterans 
claim of entitlement to service connection for arthritis had 
previously been denied by the Board.  The RO also noted that 
the veteran had failed to respond for a request for new and 
material evidence to use in further consideration of the 
veterans claim.  

In April 1997, the veteran submitted a notice of disagreement 
with the ROs decision to deny entitlement to service 
connection for arthritis of the right shoulder, bilateral 
hips, knees, and ankles.

In September 1998, the veteran had a video conference before 
the undersigned.  The issues were clarified as whether new 
and material evidence had been received to reopen a claim of 
entitlement to service connection for arthritis of the left 
leg and entitlement to service connection for rheumatoid 
arthritis of multiple joints, including the right shoulder, 
pelvis, and lumbar spine.  The latter issue is an original 
claim; however, it has not been developed as such and is, 
therefore, referred to the RO for appropriate action.



FINDINGS OF FACT

1.  In May 1983, the Board confirmed and continued an RO 
decision which had denied entitlement to service connection 
for arthritis of the left leg.

2.  Evidence received since the Boards decision in May 1983 
is cumulative or duplicative of that on file at the time of 
the decision and is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for arthritis of 
the left leg.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection connotes many factors, but basically, it 
means that the facts, shown by evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For certain disabilities, such as arthritis, service 
connection may be presumed when that disability is shown to a 
degree of 10 percent within one year of the veterans 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 
and Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

In May 1983, the Board confirmed and continued a decision by 
the RO which had denied entitlement to service connection for 
arthritis of the left leg.  The Board found no evidence of 
arthritis in service or within one year of the veterans 
discharge from service.  

Generally, a claim which has been denied in a decision by the 
Board may not thereafter be reopened and allowed.  
38 U.S.C.A. §  7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108 which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Lay assertions of 
medical causation cannot serve as a predicate to reopen a 
claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The evidence on file at that time of the Boards decision in 
May 1983 consisted of the veterans service medical records; 
the reports of VA examinations, performed in April 1967 and 
July 1982; and the transcript of the veterans hearing held 
at the RO in December 1981.  Although that evidence shows 
that problems with his lower extremities were reported in and 
after service, such problems were variously associated with 
pes planus, neurodermatitis of the legs, and varicose veins, 
left leg.  There was no evidence of arthritis in the left 
leg.

Evidence received since the Boards decision in May 1983 
consists of private medical records, dated in May 1986; VA 
medical records, dated from May 1986 through August 1992; 
reports of VA examinations, performed in February and 
December 1989 and August 1992; and the transcript of the 
veterans video conference with the Board in September 1998.  

The additional records show that in May 1986, the veteran 
complained of neck, back, and leg pain.  The health care 
provider reported that the veteran had migratory arthritis or 
arthralgia in various joints.  Laboratory studies were 
reported as fairly normal.  The sedimentation rate was 4 mm, 
and the rheumatoid factor was negative. 

VA outpatient treatment records show that in July 1989, the 
veteran was seen when he ran out of medication.  He wanted to 
know about pulmonary function tests, an echocardiogram, and 
the circulation in his legs.  He reported that at night, when 
he sat in a chair, the bones in his legs hurt.  During the 
outpatient treatment, he had no complaints of pain or of 
breathing difficulties.  The assessments were narcolepsy and 
arthritis.  

During the VA psychiatric examination in December 1989, the 
veteran reported that he took aspirin for arthritis.  There 
was an Axis III diagnosis of arthritis.  

In January 1990, the veteran complained of pain in his left 
knee.  He also complained of bone pain in the left hip, 
proximal femur and mid shaft.  A bone scan was negative.  
There was no diagnosis referable to the left leg.  

While the additional evidence has not been previously 
submitted to agency decision makers and though there are 
diagnoses of arthritis, such evidence is essentially 
cumulative or redundant of that previously on file.  Despite 
the general reports of arthritis and the veterans complaints 
of pain involving his left lower extremity, the additional 
evidence remains negative for a diagnosis of arthritis 
specifically in the left leg.  The only evidence that the 
veteran has left leg arthritis related to service is 
contained in the veterans testimony rendered at his 
videoconference hearing.  While he is qualified to testify 
about symptoms that are capable of lay observation, he is not 
qualified to render opinions which require medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board is of the opinion that the additional 
evidence, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, it is insufficient to reopen the claim of 
entitlement to service connection for arthritis of the left 
leg.



ORDER

New and material evidence not having been submitted, the 
request to reopen the claim of entitlement to service 
connection for arthritis of the left leg is denied.



		
	HAROLD A. BEACH
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
